HENRIOD, Justice
(concurring).
I concur, for the reason that Rowley’s peculation had nothing to do with the state of the title, which American insured against encumbrances. One of these was the mortgage involved in this case. This mortgage easily was discoverable by examining the record. American missed it. American could have avoided liability had it examined the record and refused to write the policy. ,The dissent in this case misses the point with respect to primary liability under two entirely different types of policies and risks covered. It is one thing to share losses if there happens to be joint and several liability on the same risk under the same contractual terms. It is something else to require a casualty or life insurance company, or some other kind of company, to share losses simply because there happen to be two or more insurance policies covering unrelated risks.